Title: To Thomas Jefferson from Francis Hopkinson, 2 April 1789
From: Hopkinson, Francis
To: Jefferson, Thomas



My dear Sir
Philada. April 2d. 1789.

Convenient Opportunities of writing to you seem less frequent than formerly, and those of hearing from you, still more scarce. My last was dated the 1. Decr. by Mr. Govr. Morris by whom also I sent a Packet of News Papers for yourself and a small Book of Songs for Miss Jefferson. I hope they have long since reach’d your hands.
I have at last received the Case of Vinegar (Via Baltimore) for which I heartily thank you. It affords me a most agreeable Regale, and I am very choice of it. There is nothing in the eating or drinking way that could have been half so acceptable. Again I thank you.
The Assembly of this State have lately risen after doing a deal of important Business, Amongst which they have incorporated our City, and thrown the Government of it into the hands of a Mayor, Recorder, Aldermen and Common Council. They have restored all the Estate and Rights of the Collidge, Academy and charitable School of this City to the former Trustees, from whom they had been taken nine Years ago, by force, but without the Form of Law. They have even recommended to the People the calling a Convention to reconsider the Constitution of Pennsylvania, all which have a direct Operation in dissolving that powerful Party Combination which has so long kept this State in Broils and Discontent.
The Powers of the new federal Government are assembling at New York. But there yet want two Members of the House of  Representatives and One Senator to complete the Quorum. This Deficiency will probably be made up in a few days and then the Tickets of Election will be open’d and the President and Vice President anounced. There is no Doubt but that Genl. Washington will have the unanimous Vote of the States, and that Mr. John Adams will have sufficient Votes to make him Vice President. Rhode Island has lately again moved the Question whether they should join the federal Union, and has again rejected it, with the usual Majority in their House of Assembly. North Carolina says nothing about it.
No philosophical News, only great Heats and Contests between the Partizans of Fitch and Rumsey about their Project of navigating Boats by the force of Steam. I belong to neither, as I never approved of the Project.
Dr. Franklin seems to decline, his Disorder grows upon him. He has had little Ease or Rest for some Time past but by the force of Annodynes, which must gradually wear out his excellent Constitution. Mr. Rittenhouse is as well as usual, that is, in a precarious State of Health. His eldest Daughter has been lately married to Mr. J. D. Serjeant, a Lawyer, whom you know.
I am sometimes a little uneasy about the Money I owe you for my Encyclopedia, but it shall be faithfully paid in due Time. I am looking out for another Livraison, and suppose the Work must be nearly completed by this Time.
I have published this Winter a small Book containing a few selected Cases of Admiralty Jurisdiction, decided in my Court, being part of a larger work which I may hereafter publish. I would send you a copy, but am afraid of the Postage from Bourdeaux to Paris. I have also scribled a few lines of fun, occasioned by a ridiculous Quarrel amongst our Physicians and Anatomists. This I enclose for your Amusement. With sincere Wishes for your Health & Happiness, & best Regards to Miss Jefferson, I am Dear Sir Your ever affectionate and faithful hble. Servt.,

Fras. Hopkinson

